Title: From Thomas Jefferson to John H. Craven, 12 January 1808
From: Jefferson, Thomas
To: Craven, John H.


                  
                     Sir 
                     
                     Washington Jan. 12. 08.
                  
                  Your letter of Jan. 1. 08. has been recieved. Colo. Payne had called for and recieved the 200. D. on your order. with respect to the balance due on your last year’s account, for which I had given mr Higginbotham an order, I could judge of it only from a general view of what we had had from you in the course of the year. that is to say, the ordinary supplies of butter, some hay or fodder probably, and 100. barrels of corn which mr Bacon told me he had agreed for. judging of these from last year’s account & including mr Dinsmore’s account, I had not supposed they passed 130. to 150. £. and of course expected a balance of £200. if you have any orders on me, you should inform me as soon as you recieve them, because otherwise I may pay away the funds. for instance, as to John Perry against whom you say you have an account, I make him a monthly paiment of a fixed sum. it is necessary therefore you should have an order from him, in which case I shall make his monthly remittance to mr Higginbotham till the order is satisfied. otherwise his account with you will be no set-off with me. I had promised mr Higginbotham all the balances of rents due me in Albemarle to pay a debt contracted there, & which I could not otherwise pay. but it goes only to whatever balance you owe me. it is not in my power to revoke that assignment without advancing him the money myself which is out of my power. I intreated him at the time, to be indulgent as to the time of paiment as I had usually been myself. I salute you with my best wishes—
                  
                     Th: Jefferson 
                     
                  
               